FILED
Charlotte, NC

FEB 18 2021
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROIghatk, US District Court
STATESVILLE DIVISION Western District NC

DOCKET NO, 5:19-CR-00095

UNITED STATES OF AMERICA,
CONSENT ORDER AND

Vv. JUDGMENT OF FORFEITURE

1) ANDRE MARQUESE WHITE

WHEREAS, the defendant, ANDRE MARQUESE WHITE, has entered into a plea
agreement (incorporated by reference herein) with the United States and has voluntarily pleaded
guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal offenses under which forfeiture may
be ordered;

WHEREAS, the defendant and the United States stipulate and agree that the property
described below constitutes property derived from or traceable to proceeds of the defendant's
offense(s) herein; property involved in the offenses, or any property traceable to such property;
and/or property used in any manner to facilitate the commission of such offense(s); or substitute
property as defined by 21 U.S.C. § 853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to
forfeiture pursuant to 18 U.S.C. § 982, provided, however, that such forfeiture is subject to any
and all third party claims and interests, pending final adjudication herein; the defendant waives his
interest, if any, in the property and agrees to the forfeiture of such interest;

WHEREAS, the defendant herein waives the requirements of Fed. R. Crim. P. 32.2
regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment against defendant;

WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b)(1) & (c)(2), the Court finds that there is
the requisite nexus between the property and the offense(s) to which the defendant has pleaded
guilty;

WHEREAS, the undersigned United States Magistrate Judge is authorized to enter this
Order by the previous Order of this Court No. 3:05MC302-C (September 8, 2005);

NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following property is
forfeited to the United States:

e A personal money judgment in forfeiture in the amount of $885,998.00, which sum
represents proceeds obtained, directly or indirectly, from the offenses pleaded to.

Case 5:19-cr-00095-KDB-DCK Document 48 Filed 02/18/21 Page 1 of 2

 
The personal money judgment in forfeiture shall be included in the sentence of the
defendant, and the United States Department of Justice may take steps to collect the judgment
from any property, real or personal, of the defendant, in accordance with the substitute asset
provisions of 21 U.S.C. § 853(p).

Upon the seizure of any property to satisfy all or part of the judgment, if and to the extent
required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n), and/or other applicable law, the United
States shall publish notice and provide direct written notice of this forfeiture.

Any person, other than the defendant, asserting any legal interest in the property may,
within thirty days of the publication of notice or the receipt of notice, whichever is earlier, petition
the court for a hearing to adjudicate the validity of the alleged interest.

Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture, the United
States Attorney’s Office is authorized to conduct any discovery needed to identify, locate or
dispose of the property, including depositions, interrogatories, requests for production of
documents and to issue subpoenas, pursuant to Fed. R. Civ. P. 45.

Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order shall be
final as to defendant upon filing.

SO, \GREED: ( /
i [ se if
A a as
Fd BAIN-CREED ©
Assistant United States Attorney

 

—

 

 

 

{
ANDRE MARQUESE WHITE MYRA CAUSE \U/ 7
Defendant Attorney for Defendant

Signed: : Zt MD , 2021

KENNETH D. BELL
United States District Judge
Western District of North Carolina

 

Case 5:19-cr-00095-KDB-DCK Document 48 Filed 02/18/21 Page 2 of 2

 
